Citation Nr: 1015491	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected allergic rhinitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected benign mass surgery of the nipple of the 
left breast with residual scar.  

3.  Entitlement to service connection for headaches, to 
include as secondary to allergic rhinitis.

4.  Entitlement to service connection for sleep disturbances.

5.  Entitlement to service connection for blurred vision, to 
include as secondary to allergic rhinitis. 

6.  Entitlement to service connection for back pain, 
including as a result of an undiagnosed illness.

7.  Entitlement to service connection for heart palpitation. 

8.  Entitlement to service connection for phleboliths within 
the pelvis.

9.  Entitlement to service connection for a chronic strain of 
the bilateral knees, hips, and ankles, including as a result 
of an undiagnosed illness.

10.  Entitlement to service connection for bilateral flat 
foot.

11.  Entitlement to service connection for rheumatoid 
arthritis.

12.  Entitlement to service connection for rectum 
condition/irritability. 

13.  Entitlement to service connection for a chronic strain 
of the bilateral elbows, including as a result of an 
undiagnosed illness. 

14.  Entitlement to service connection for xerosis, 
amyloidosis, acne, and post inflammatory hyperpigmentation 
(PIH), including as a result of an undiagnosed illness.

15.  Entitlement to service connection for fatigue and 
sluggishness, including as a result of an undiagnosed 
illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1988, from November 1990 to June 1991, and from January 2003 
to July 2003.  The Veteran also served in the United States 
Army Reserves.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO decision, which denied 
the aforementioned claims.

The Board notes that the RO characterized the Veteran's 
claims for service connection for back pain; a chronic strain 
of the bilateral knees, hips, ankles, and elbows; and 
xerosis, amyloidosis, acne, and PIH to include as a result of 
asbestos exposure.  The Board finds no evidence relating 
these disabilities to asbestos exposure, nor does the Board 
find any evidence that the Veteran has claimed these 
disabilities as secondary to asbestos exposure.  As such, the 
Board has recharacterized these issues according to the 
Veteran's assertions. 

In February 2010, a videoconference hearing was held before 
the undersigned Veterans Law Judge at the Muskogee, Oklahoma 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to an evaluation in excess of 30 
percent for service-connected allergic rhinitis; entitlement 
to service connection for headaches, to include as secondary 
to allergic rhinitis; entitlement to service connection for 
blurred vision, to include as secondary to allergic rhinitis; 
entitlement to service connection for back pain, including as 
a result of an undiagnosed illness; entitlement to service 
connection for a chronic strain of the bilateral knees, hips, 
and ankles, including as a result of an undiagnosed illness; 
entitlement to service connection for bilateral flat foot; 
entitlement to service connection for a chronic strain of the 
bilateral elbows, including as due to an undiagnosed illness; 
entitlement to service connection for xerosis, amyloidosis, 
acne, and PIH, including as due to an undiagnosed illness; 
and entitlement to service connection for fatigue and 
sluggishness are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected benign mass surgery of 
the nipple of the left breast with residual scar is 
manifested by reports of irritation and tenderness.

2.  The Veteran is not shown by the most probative and 
credible evidence of record to have sleep disturbances that 
are etiologically related to a disease, injury, or event in 
service.

3.  The Veteran is not shown by the most probative and 
credible evidence of record to have heart palpitation that is 
etiologically related to a disease, injury, or event in 
service.

4.  The Veteran is not shown by the most probative and 
credible evidence of record to have a disability resulting 
from phleboliths within the pelvis that is etiologically 
related to a disease, injury, or event in service.

5.  The Veteran is not shown by the most probative and 
credible evidence of record to have rheumatoid arthritis that 
is etiologically related to a disease, injury, or event in 
service.

6.  The Veteran is not shown by the most probative and 
credible evidence of record to have rectum 
condition/irritability that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for benign mass surgery of the nipple of the left 
breast with residual scar have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7804 
(2009).

2.  Sleep disturbances were not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  Heart palpitation was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  A disability resulting from phleboliths within the pelvis 
was not incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  A rectum condition/irritability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased 
evaluation for his benign mass surgery of the nipple of the 
left breast with residual scar and his claims for service 
connection for sleep disturbances, heart palpitation, 
phleboliths of the pelvis, rheumatoid arthritis, and a rectum 
condition/irritability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in November 2006, March 2007, and June 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the November 2006, March 2007, and June 2007 
letters described how appropriate disability ratings and 
effective dates were assigned.  

Additionally, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement (NOD) with the rating or 
the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regard to claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With regard to the Veteran's claims for service connection 
for sleep disturbances, heart palpitation, and a rectum 
condition/irritability, the Board notes that there is no 
competent medical evidence linking these disabilities to 
military service or to a service-connected disability, and no 
consistent, credible lay evidence of continuity of 
symptomatology suggesting an association to service.  While 
the Veteran indicated on his April 2008 VA Form 9 Appeal that 
"[a]ll issues were while on active duty", he indicated more 
recently at the February 2010 hearing that his heart 
palpitation began in 2007, his hemorrhoids began in 2006, and 
he did not begin experiencing trouble sleeping until after 
his last period of active duty service in 2003.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the Veteran has not been diagnosed with or treated 
for sleep disturbances.  Additionally, he has not proffered 
consistent, credible lay statements indicating that he has 
had continuous symptoms of sleep disturbances, heart 
palpitation, or a rectum condition/irritability since his 
active duty.  Thus, as there is no medical evidence 
suggesting an association between these current complaints or 
disabilities and service or a service-connected disability, 
and no consistent, credible lay evidence as to the presence 
of symptomatology in service or the continuity of symptoms 
since service, the Board finds that the third prong of 
McLendon is not met, and that VA examination or opinion is 
not warranted for these claimed disabilities.

With regard to the Veteran's claim for service connection for 
rheumatoid arthritis, the Board notes that the Veteran was 
tested for rheumatoid arthritis by VA in October 2006.  As 
results from this testing were negative, the Board concludes 
that any further examination is not needed, given that it has 
already been clearly determined by the medical evidence of 
record that the Veteran does not have a current disability of 
rheumatoid arthritis.  

With regard to the Veteran's claim for service connection for 
phleboliths within the pelvis, the Board notes that the 
Veteran underwent a general VA examination in April 2007.  
The examiner conducted the appropriate diagnostic tests and 
studies and noted the Veteran's assertions.  The Board notes 
that the examiner did not review the claims file.  However, 
the examiner did review the Veteran's VA medical records.  To 
the extent that the examiner did not have access to the 
Veteran's service treatment records, the Board notes that 
there is no evidence in the service treatment records of 
phleboliths of the pelvis.  Moreover, as will be discussed in 
detail below, the Veteran's claim for service connection for 
phleboliths of the pelvis is being denied due to the fact 
that it results in no current disability for VA compensation 
purposes.  As such, review of the Veteran's service treatment 
records would not further the Veteran's claim.  Therefore, 
the Board finds this examination report is sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with examinations for his benign 
mass surgery of the nipple of left breast with residual scar 
most recently in April 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The examiner thoroughly interviewed and examined the Veteran.  
Thus, the Board concludes that the examination in this case 
is adequate upon which to base a decision with regard to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arteriosclerosis or coronary 
artery disease, or arthritis, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  


1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected benign mass surgery of the nipple of the 
left breast with residual scar.  

In a July 2007 rating decision, the RO granted service 
connection for benign mass surgery of the nipple of the left 
breast with residual scar, and assigned a 10 percent 
evaluation under Diagnostic Code 7804, effective October 13, 
2006.  The Veteran is seeking an increased evaluation.

The Board notes the schedule for rating disabilities of the 
skin was changed, effective August 30, 2002.  As the 
Veteran's claim was received in 2006, any regulation changes 
made prior to the August 30, 2002, changes are irrelevant for 
the purposes of this claim.  The Board also acknowledges that 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently 
amended, effective October 23, 2008.  However, again, as the 
Veteran's claim was received in 2006 and this amendment 
applies to applications for benefits received by VA on or 
after October 23, 2008, these changes do not apply to the 
claim currently under consideration.    

According to Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) of 
this diagnostic code states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
states that, in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.

The Board notes that the Veteran underwent a VA examination 
in April 2007.  The examiner noted that the current symptoms 
associated with this condition include sensitivity.  The 
Veteran cannot wear wool shirts or any type of shirts that 
are rubbing up against his breast without wearing an 
undershirt.  The examiner noted that the Veteran is not 
receiving any treatment for this condition and there is no 
functional impairment resulting from the condition.  Upon 
examination, the Veteran was noted to have a level scar at 
the left nipple, measuring about 3.5 centimeters by .3 
centimeters with tenderness.  There is no disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  The examiner 
diagnosed the Veteran with benign mass surgery nipple on the 
left breast with residual scar.  The subjective factors are 
tenderness.  The objective factors are a scar.  

The Board notes that the claims folder also contains VA 
medical records.  However, these records do not reflect 
treatment for symptoms associated with this condition.    

At the February 2010 hearing, the Veteran reported that this 
scar is tender and is irritated easily, especially by the 
equipment he wears for his service in the Army Reserves.  He 
also reported that there is an indentation where the mass was 
removed. 

With respect to Diagnostic Code 7804, the Board notes that a 
10 percent evaluation is assigned for a superficial scar that 
is painful upon examination.  As a 10 percent is the maximum 
evaluation available under this diagnostic code, the Board 
finds that the assignment of an increased evaluation under 
Diagnostic Code 7804 is not warranted.   

However, the Board has considered whether the Veteran is 
entitled to an increased evaluation for this disability under 
an alternative diagnostic code. 
	
With regard to Diagnostic Code 7800, this diagnostic code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scar is on his left breast, this 
diagnostic code is inapplicable.    

Diagnostic Code 7801 evaluates scars that are not located on 
the head, face, or neck, that are deep or that cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The 
Board notes that the Veteran reported at the February 2010 
hearing that if something is pressing against the scar, it 
becomes irritated and can restrict movement as far as any 
lifting of his arm.  However, the Board finds that his 
complaints of irritation are already contemplated by the 10 
percent rating assigned under Diagnostic Code 7804 for pain.  
Furthermore, although the Veteran reports some restricted 
movement, the examiner at the April 2007 VA examination 
specifically indicated that there is no functional impairment 
resulting from the condition.  While the Veteran is competent 
to report symptoms, the Board ultimately places more 
probative weight on the objective clinical findings of a 
competent health care specialist following physical 
examination.  Furthermore, the Board notes that the Veteran's 
scar has not been noted as exceeding 6 square inches, as 
needed for a compensable evaluation under this diagnostic 
code.  As such, an increased rating under Diagnostic Code 
7801 is not warranted.  

Diagnostic Code 7802 assigns a 10 percent rating for scars 
covering an area or areas of 144 square inches (929 square 
centimeters) or greater that are not located on the head, 
face, or neck, that are superficial and that do not cause 
limited motion.  As the Veteran's scar has been noted as 
being 3.5 centimeters by .3 centimeter, this diagnostic code 
is inapplicable.  

Diagnostic Code 7803 awards a 10 percent rating for 
superficial, unstable scars.  According to Note (1) of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  As there is no indication that the Veteran's scar is 
unstable, this diagnostic code is also inapplicable.  

Finally, the Board notes that Diagnostic Code 7805 evaluates 
scars, other, based upon limitation of function of the 
affected part.  As noted above, the Veteran reported at the 
February 2010 hearing that it becomes irritated and can 
restrict movement as far as any lifting of his arm.  However, 
as noted, the examiner at the April 2007 VA examination 
specifically indicated that there is no functional impairment 
resulting from the condition, and the Board finds the results 
of his VA examination to be more probative as to the severity 
of his disability.  Therefore, the Board finds that an 
increased rating cannot be warranted under this diagnostic 
code. 

The Board notes that there are no other relevant skin 
diagnostic code sections for consideration in rating the 
severity of the Veteran's benign mass surgery of the nipple 
of the left breast with residual scar.  As such, an increased 
evaluation is not warranted for this disability. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's benign mass surgery of 
the nipple of the left breast with residual scar has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.

2.  Entitlement to service connection for sleep disturbances 
and rheumatoid arthritis. 

The Veteran is seeking entitlement to service connection for 
sleep disturbances and rheumatoid arthritis.  The Board notes 
that the Veteran indicated on his April 2008 VA Form 9 Appeal 
that "[a]ll issues were while on active duty".  However, 
the Veteran asserted at the February 2010 hearing that he 
began having problems sleeping in 2003 after he got out of 
service.  With regard to his rheumatoid arthritis, he 
indicated at the February 2010 hearing that he has not had a 
positive screen for rheumatoid arthritis.

A review of the Veteran's service treatment records does not 
reveal any complaints, treatment, or diagnoses of sleep 
disturbances or rheumatoid arthritis.  Specifically, in a May 
1991 service treatment record, the Veteran denied trouble 
sleeping.  In a September 2001 Army Reserves treatment 
record, the Veteran again reported no sleeping trouble. 

With regard to current diagnoses, the Board notes that the 
medical evidence of record does not reflect that the Veteran 
has been diagnosed with sleep disturbances or rheumatoid 
arthritis.  

It was noted in a November 2007 VA treatment record that 
there has been no evidence of an inflammatory process.  
Additionally, an October 2006 VA medical record revealed that 
the Veteran had a negative ANA test for rheumatoid arthritis.  
The Board notes that the Veteran was noted in an August 2006 
Army Reserves treatment record as having "?psoriatic 
arthritis".  However, the issue of service connection for 
psoriatic arthritis is being addressed separately in the 
remand discussion below. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claims, the competent medical evidence of 
record does not show the Veteran to have a diagnosis of sleep 
disturbances or rheumatoid arthritis.  Thus, with no credible 
in-service evidence of sleep disturbances or rheumatoid 
arthritis, no current diagnoses of sleep disturbances or 
rheumatoid arthritis, no credible lay evidence of a 
continuity of symptomatology since service, and no competent 
medical opinions relating sleep disturbances or rheumatoid 
arthritis to service, there may be no service connection for 
these claimed disabilities.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for sleep disturbances and rheumatoid 
arthritis, and the benefit-of-the-doubt rule is not for 
application.  

3.  Entitlement to service connection for heart palpitation 
and a rectum condition or irritability. 

The Veteran is seeking entitlement to service connection for 
heart palpitation and a rectum condition or irritability.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of heart 
palpitation or a rectum condition or irritability. 

With regard to a current diagnosis of a heart palpitation, 
the Veteran's heart was noted in an October 2007 VA treatment 
record as being regular and normal in rate, with no murmur 
heard or enlargement.  In an April 2007 VA examination 
report, it was noted that a Holter was done because of 
tachycardia or because of rapid heartbeat, which the Veteran 
first noticed about January 2007.  The Holter showed 
asymptomatic sinus tachycardia, etiology related to increased 
consumption of caffeine.  It was recommended that the Veteran 
decrease caffeine consumption.  The Veteran reported that he 
did decrease his coffee intake and his symptoms have seemed 
to improve a little; although, he still gets episodes when 
his heartbeat feels like it is beating too fast.  

With regard to a current diagnosis of a rectum condition or 
irritability, the Veteran was noted in an April 2007 VA 
examination report as having internal nonbleeding moderate 
hemorrhoids.  The examiner noted that they were nonbleeding 
and the examination was otherwise within normal limits.  In a 
February 2007 VA treatment record, the Veteran was noted as 
having a history of rectal irritation.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no medical evidence of record 
reflecting that the Veteran had heart palpitation or a rectum 
condition or irritability in service.  Additionally, no 
competent medical opinion has related current diagnoses of 
heart palpitation or a rectum condition or irritability to 
service.  Moreover, the Veteran has not consistently 
indicated that these disabilities began in service.  The 
Board notes that the Veteran indicated on his April 2008 VA 
Form 9 Appeal that "[a]ll issues were while on active 
duty".  However, more recently, at the February 2010 
hearing, the Veteran clarified that his heart palpitation 
began in 2007 and his hemorrhoids began in 2006.  Thus, with 
no medical evidence relating current diagnoses of heart 
palpitation or a rectum condition or irritability to service, 
and no credible lay evidence of a continuity of 
symptomatology since service, the Veteran's claims must fail 
on a direct basis.  See Shedden, supra. 

Additionally, with regard to establishing service connection 
on a presumptive basis under 38 U.S.C.A. § 1112, the Board 
notes that there is no medical evidence indicating that the 
Veteran had a diagnosis of arteriosclerosis or coronary 
artery, to a compensable degree within one year of discharge 
from active duty.  Therefore, service connection for heart 
palpitation cannot be granted on a presumptive basis under 38 
U.S.C.A. § 1112.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for heart palpitation and a rectum 
condition or irritability, and the benefit-of-the-doubt rule 
is not for application.  

4.  Entitlement to service connection for phleboliths within 
the pelvis. 

The Veteran is seeking entitlement to service connection for 
phleboliths within the pelvis.
A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of 
phleboliths within the pelvis or a disability resulting from 
phleboliths within the pelvis. 

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in April 2007.  An x-ray 
report from this examination revealed no fractures or 
dislocations and normal appearance.  This x-ray report also 
revealed phleboliths within the pelvis with unremarkable 
surrounding tissues.  Upon examination of the Veteran and 
review of the x-ray reports, the examiner noted that all x-
rays are within normal limits, and the final diagnosis is 
multiple arthralgias, to include both hips.  The examiner 
concluded that the Veteran's arthralgias are of unknown 
etiology with insufficient evidence at present to warrant a 
diagnosis of any chronic pathologic disorder.    

The Board notes that a "phlebolith" is defined as "a calculus 
in a vein; called also vein stone."  Dorland's Illustrated 
Medical Dictionary 1423 (30 ed. 2003).  It is clear that the 
April 2007 VA examiner was aware of the Veteran's 
phleboliths, as he indicated that he reviewed the x-rays.  
However, upon consideration of the Veteran's complaints, 
examination of the Veteran, and review of the x-ray reports, 
the examiner did not determine them to be significant of a 
disability of any kind.
  
VA awards service connection for "disabilities."  See, e.g., 
38 U.S.C.A. § 1110 (West 2002).  The term "disability," as 
contemplated by VA regulation, contemplates impairment of 
earning capacity.  See 38 C.F.R. § 4.1 (2009); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran points 
to a phleboliths within the pelvis as his claimed disability.  
However, there is nothing in the evidence of record to 
suggest that a phlebolith within the pelvis, in and of itself 
with no apparent resulting disability, diminishes earning 
capacity in any way.  In fact, as noted, the Veteran was 
documented in the April 2007 VA examination report as having 
phleboliths within the pelvis, but the examiner gave no 
indication that any disability resulted from these 
phleboliths within the pelvis.  In determining the degree, if 
any, that such a phenomenon is disabling, the Board finds the 
opinion of the competent health care specialist to be the 
most probative evidence of record.  Thus, without a current 
diagnosis of a disability contemplated by VA regulation, 
service connection cannot be granted. 

To the extent that the Veteran has arthralgias of the 
bilateral hips or complaints relating to his lower back due 
to other underlying pathology, the Board notes that claims 
for service connection for a bilateral hip disability and a 
back disability are being considered separately in the remand 
discussion below and, as such, need not be considered in this 
section.  

In sum, as phleboliths within the pelvis with no resulting 
disability is not a disability within the meaning of the law 
granting compensation benefits, service connection for 
phleboliths within the pelvis must be denied. 



ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected benign mass surgery of the nipple of the 
left breast with residual scar is denied.  

Entitlement to service connection for sleep disturbances is 
denied.

Entitlement to service connection for heart palpitation is 
denied. 

Entitlement to service connection for phleboliths within the 
pelvis is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for rectum 
condition/irritability is denied. 


REMAND

The Veteran is also seeking entitlement to an initial 
evaluation in excess of 30 percent for service-connected 
allergic rhinitis; entitlement to service connection for 
headaches, to include as secondary to allergic rhinitis; 
entitlement to service connection for blurred vision, to 
include as secondary to allergic rhinitis; entitlement to 
service connection for back pain, including as a result of an 
undiagnosed illness; entitlement to service connection for a 
chronic strain of the bilateral knees, hips, and ankles, 
including as a result of an undiagnosed illness; entitlement 
to service connection for bilateral flat foot; entitlement to 
service connection for a chronic strain of the bilateral 
elbows, including as due to an undiagnosed illness; 
entitlement to service connection for xerosis, amyloidosis, 
acne, and PIH, including as due to an undiagnosed illness; 
and entitlement to service connection for fatigue and 
sluggishness.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

With regard to the Veteran's claim for an initial evaluation 
in excess of 30 percent for service-connected allergic 
rhinitis, the Board notes that the Veteran indicated at the 
February 2010 hearing that he received medical treatment at 
the North May VA clinic in Oklahoma City as recently as 2 
months prior to the hearing for this disability.  VA has an 
obligation under the VCAA to associate all relevant records 
in VA's possession with the claims file of a Veteran. 38 
C.F.R. § 3.159 (2009).  As the claims file does not contain 
recent medical records from this facility for treatment of 
this disability, the Board finds that this issue must be 
remanded in order to attempt to locate any outstanding 
relevant VA treatment records. 

With regard to the Veteran's claims for service connection 
for blurred vision and headaches, the Veteran asserted at the 
February 2010 hearing that he has blurred vision and 
headaches as the result of his sinus problems or allergic 
rhinitis.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of blurred vision.  In 
an October 1995 service treatment record, the Veteran 
reported that he had no loss of vision in either eye.  In a 
July 2003 service treatment record, the Veteran reported no 
dimming of vision.  With regard to the Veteran's headaches 
claim, the Veteran complained of headaches in December 1986, 
along with chills, body ache, and a cough.  In a July 2003 
service treatment record, the Veteran reported no headaches. 

With regard to current disabilities, the medical evidence of 
record does not demonstrate a current diagnosis of blurred 
vision.  The Veteran did complain, however, in an April 2007 
examination report of having headaches.   

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, as the Veteran has reported that he currently 
experiences blurred vision and headaches, observations which 
he is competent to make; he is service connected for allergic 
rhinitis; and the claims file contains no medical opinions 
regarding whether the Veteran's claimed vision problems or 
headaches could be related to his service-connected allergic 
rhinitis, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claims for service connection for blurred vision 
and headaches.  38 U.S.C.A. § 5103A (West 2002).  As such, 
these issues must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has 
current blurred vision or headaches and, if so, whether his 
current blurred vision or headaches was caused or aggravated 
by his active duty service or his service-connected allergic 
rhinitis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

With regard to the Veteran's claims for service connection 
for back pain, a chronic strain of the bilateral knees, hips, 
and ankles, and a chronic strain of the bilateral elbows, the 
Board notes that the Veteran asserted at the February 2010 
hearing that he began noticing joint problems at 
approximately the same time.  He stated that his back started 
affecting him approximately 3 years prior, and he did not 
have any episodes relating to his back during his active 
duty.  He reported he was diagnosed with tennis elbow in 
2003. 

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnoses of a back disability 
or a hip disability.  The Veteran indicated in a January 1995 
Medical Prescreening Form that he did not have any painful or 
"trick" joints or loss of movement in any joint.  

The Board notes that the Veteran was noted in a February 1984 
Report of Medical History for enlistment as having effusion 
of the right knee at age 14, which resolved without further 
problems.  In a February 1984 Report of Medical Examination 
for enlistment, the Veteran was noted as having no laxity, 
atrophy, crepitus, effusion, or tenderness of the knees.  On 
a September 2001 Report of Medical History, the Veteran was 
noted as having an abnormal right elbow and knees.  His right 
elbow was noted as being sore for 2 years without trauma.  
His knees were noted as being sore off and on for 6 months.  
In a September 2001 Report of Medical History, the Veteran 
reported having tendonitis of the right elbow and arthritis 
of the knees and elbows.  In a July 2003 Post-Deployment 
Health Assessment, the Veteran reported that he had swollen, 
stiff, or painful joints during this deployment.  The Veteran 
was noted in a September 2005 treatment record from Primary 
Care Partners of Oklahoma City as having a left ankle strain 
on July 18, 2005.  The Veteran's service treatment records 
reflect that he was placed on temporary profile due to his 
left ankle sprain until January 2006.   

In April 2007, the Veteran underwent a VA examination.  The 
examiner did not review the claims file.  The examiner noted 
that the Veteran has arthralgias of the elbows, knees, 
bilateral ankles, bilateral hips, bilateral wrists, and 
bilateral shoulders.  The Veteran reported that the pain is 
constant and in all the joints.  Upon examination, the 
examiner diagnosed the Veteran with the chronic strain of the 
right and left knees, mild degenerative joint disease of both 
ankles, and chronic strain and arthralgias of the bilateral 
shoulders, bilateral knees, bilateral hips, bilateral wrists, 
and bilateral elbows.  Subsequently, the examiner ordered x-
rays, which he noted were all within normal limits.  The 
examiner then indicated that the final diagnosis is multiple 
arthralgias of both shoulders, both elbows, both wrists, both 
feet, both hips, and both knees.  He further indicated that 
this diagnosis was of an unknown etiology with insufficient 
evidence at present to warrant a diagnosis of any chronic 
pathologic disorder.  

In an addendum, the examiner noted that the Veteran's ankle 
x-rays showed degenerative arthritis.  He further noted that 
the Veteran reported that he has a documented history of 
injury to both his ankles while service.  The examiner stated 
that, in view of the Veteran's history of injuries to both 
ankles while in service, his degenerative joint disease of 
the ankle is not related to an undiagnosed illness but could 
be related to his injuries while in service.  However, the 
examiner stated that, as he does not have any record of that, 
he would not be able to comment on that.  He concluded by 
stating that it is not related to an undiagnosed illness.  

Upon review of the remaining medical evidence of record, the 
Board notes that the Veteran was diagnosed in an August 2006 
Report of Medical History for the Reserves as having 
epicondylitis of the elbows, degenerative joint disease of 
the knees, osteoarthritis, and psoriatic arthritis.  In a 
February 2002 Gulf War Registry Examination, the Veteran was 
noted as having arthralgias of the knees consistent with 
chondromalacia.  In a March 2002 VA letter from the Persian 
Gulf Registry Program, the Veteran was noted as having 
degenerative joint disease of the knees.  The Veteran's 
medical records also contain a history of complaints of joint 
pain.

In light of the fact that the examiner at the April 2007 VA 
examination specifically indicated that he did not review the 
claims file, which contains relevant service treatment 
records; and the medical evidence of record appears to 
contain a variety of diagnoses regarding the Veteran's 
complaints of joint pain, to include epicondylitis of the 
elbows, degenerative joint disease of the knees, psoriatic 
arthritis, and multiple arthralgias of an unknown etiology, 
the Board will afford the Veteran a new VA examination for 
the proper assessment of his claims.  38 U.S.C.A. § 5103A 
(West 2002).  As such, these issues must be remanded in order 
to schedule the Veteran for a VA examination based on a 
complete review of the claims file.  The examiner should 
fully examine the Veteran and determine whether he has 
diagnosable disabilities with regard to his back, bilateral 
knees, bilateral hips, bilateral ankles, and bilateral 
elbows.  If the examiner determines that the Veteran has a 
diagnosable back, knee, hip, ankle, or elbow disability, the 
examiner should opine as to whether any of these disabilities 
were incurred in or aggravated by his active duty.  The 
Veteran should also specifically determine whether or not the 
Veteran has a diagnosis of psoriatic arthritis and, if so, 
whether the Veteran's psoriatic arthritis was caused or 
aggravated by his active duty service.  If the Veteran is 
determined to not have a diagnosable disability of the back, 
knees, hips, ankles, or elbows, to include psoriatic 
arthritis, the examiner should so state in the report of 
examination.  
   
With regard to the Veteran's claim for service connection for 
bilateral flat foot, the Veteran contended at the February 
2010 hearing that he has had bilateral flat feet since 1984.  
He also asserted that he injured his right foot while on 
active duty.

A review of the Veteran's service treatment records reveals 
that the Veteran complained of left foot pain in a February 
1987 service treatment record.  In an October 1987 service 
treatment record, the Veteran complained of right foot pain.  
The Veteran indicated at this time that he thought he hurt 
his right foot while playing football.  In a separate October 
1987 service treatment record, the Veteran complained of 
right foot pain for 6 months.  In a January 1990 and an 
October 1995 Report of Medical Examination, the Veteran was 
noted as having pes planus or flat feet. 

With regard to a current disability, the Veteran was noted in 
an August 2006 Army Reserves Report of Medical Examination as 
having pes planus with an early bunion.  In a separate August 
2006 Army Reserve Report of Medical History, the Veteran 
reported having foot problems.  Specifically, he reported 
that the ball of both feet are tender and lesions on feet 
will appear and then disappear.

As noted, in April 2007, the Veteran underwent a VA 
examination.  The examiner did not review the claims file.  
The Veteran reported pain in his feet.  He could not walk on 
his heels at all because he said the balls of his feet hurt.  
He could walk on his toes, but he reported pain and stiffness 
of his feet with no swelling, heat, or redness.  He also was 
noted as having fatigability and lack of endurance.  He 
reported using sole inserts, which seem to help.  He reported 
the pain is constant, so he cannot describe a flare-up.  He 
reported that he cannot do any prolonged standing, walking, 
or running.  On physical examination, the soles of his feet 
were tender to touch and tender to palpation.  There was no 
objective evidence of any edema, painful motion, or 
instability.  He had no gait and functional limitations on 
standing or walking.  He had no callosities, breakdown, or 
unusual shoe wear pattern.  The examiner noted that he had no 
hammertoes, high arch, claw foot, flat foot, or other 
deformity.  The examiner noted that the Veteran had chronic 
strain of both feet with limitation in function because of 
pain, mild to moderate.  The examiner concluded by stating 
that the Veteran had normal x-rays on his feet bilaterally in 
November 2006.  The Veteran was presently evaluated as having 
pain in his feet with some tenderness on examination with 
some limited range of motion of unknown etiology with normal 
x-rays with insufficient clinical evidence at present to 
warrant a diagnosis of any chronic pathological disorder.

In light of the fact that the examiner at the April 2007 VA 
examination specifically indicated that he did not review the 
claims file, which contains relevant service treatment 
records; and the fact that the Veteran was noted in August 
2006 as having pes planus and noted in April 2007 as having 
normal x-rays of the feet, the Board finds that this issue 
must be remanded in order to schedule the Veteran for a new 
VA examination in order to clarify whether he has a current 
diagnosis of bilateral flat foot that was incurred in or 
aggravated by his active duty or whether his current foot 
complaints are due to an undiagnosed illness or of an unknown 
etiology.  Colvin.  

With regard to the Veteran's claim for service connection for 
xerosis, amyloidosis, acne, and PIH, the Board notes that the 
Veteran is essentially seeking a claim for service connection 
for a skin condition as a result of an undiagnosed illness. 

A review of the Veteran's service treatment record reveals no 
complaints, treatment, or diagnosis of a skin condition of 
any kind. 

With respect to a current skin disability, the Board notes 
that the Veteran underwent a VA examination in April 2007 
specifically for skin diseases.  The examiner reviewed the 
claims file.  The Veteran reported that his skin condition 
began in 1994 with an itchy rash and pimples with pus on the 
back.  Later, this extended to the back of the neck and chest 
in 1999.  He also has had scaly lesions on his feet since 
2000.  Currently, the examiner noted that the Veteran had 
ketatotic papule on the right foot, probably a keratosis, 
macular amylodosis, xerosis, and PIH on his back.  The 
examiner diagnosed the Veteran with xerosis on the back, 
macular amyloidosis on the back, and PIH on the back, 
probably secondary to truncal acne now resolved.  The 
examiner concluded by stating that the Veteran's PIH, 
secondary to truncal acne lesions, is more likely than not 
related to service and his job as a mechanic.  The other 
problems are less likely than not to be service related.  

In a separate April 2007 VA examination, the Veteran was 
noted as having some psoriasis on his back.  

In a February 2002 Gulf War Registry examination, the Veteran 
was noted as having developed a rash on his back over the 
last 2 years.  It comes about 3 to 4 times per month.  It is 
blister-like and has fluid in the blisters.  It is mildly 
pruritic. The examiner concluded by diagnosing the Veteran 
with acne, improved with antiobiotic treatment.

A review of the other medical evidence of record reveals that 
the Veteran was noted in a December 2001 VA treatment record 
as complaining of a rash on his back that started 2 years 
ago.  It blisters occasionally and goes away.  It is also 
occasionally pruritic.  The Veteran was diagnosed with skin 
lesions, probably acne.  In an August 2006 Army Reserve 
treatment record, the Veteran was noted as having dry, 
scattered skin lesions.  He was also noted in an August 2006 
Army Reserve treatment record as having psoriasis or 
psoriatic arthritis.  In an August 2007 VA medical record, 
the Veteran was noted as having a rash on the chest and feet.  
He was diagnosed with folliculitis and tinea pedis.    

The Board acknowledges that the examiner indicated at the 
April 2007 VA examination that at least one of the Veteran's 
diagnosed skin disabilities is related to service.  However, 
the Board finds this opinion is not supported by any 
rationale.  Additionally, the Veteran specifically indicated 
at this examination that his skin condition began in 1994, a 
period during which he was not on active duty.  Therefore, 
with no rationale and considering that the Veteran 
specifically indicated that his skin condition began when he 
was not on active duty, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of 
the Veteran's claim for service connection for xerosis, 
amyloidosis, acne, and PIH, including as due to an 
undiagnosed illness.  38 U.S.C.A. § 5103A (West 2002).  As 
such, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has 
current skin conditions of any kind and, if so, whether his 
current skin condition or conditions were caused or 
aggravated by his active duty service or whether his current 
skin complaints are due to an undiagnosed illness or of an 
unknown etiology.  Colvin.  The examiner should also 
specifically determine whether the Veteran has psoriasis and, 
if so, whether his psoriasis was caused or aggravated by his 
active duty service.

With regard to the Veteran's claim for service connection for 
fatigue and sluggishness, the Veteran asserted at the 
February 2010 hearing that he began to experience fatigue at 
the end of 2002 or in 2003.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of fatigue or 
sluggishness.  A review of the current medical evidence of 
record reveals no complaints, treatment, or diagnoses of 
fatigue or sluggishness.  

However, the Board has considered the case of Charles v. 
Principi, 16 Vet. App. 370 (2002) wherein the Court held 
that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

As the Veteran has reported that he currently experiences 
fatigue or sluggishness, an observation which he is competent 
to make; he has asserted that he has experienced these 
symptoms since 2002 or 2003, at which time he was on active 
duty; and the claims file contains no medical opinions 
regarding the etiology of the Veteran's claimed fatigue or 
sluggishness, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim for service connection for fatigue or 
sluggishness.  38 U.S.C.A. § 5103A (West 2002).  As such, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he has current 
fatigue or sluggishness and, if so, whether his current 
fatigue or sluggishness was caused or aggravated by his 
active duty service.  Colvin.  Additionally, the examiner 
should also opine as to whether the Veteran's claimed fatigue 
or sluggishness is due to an undiagnosed illness or of an 
unknown etiology.  

Finally, as noted above, under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the Veteran has been sent notice letters, 
these letters did not provide the Veteran with proper notice 
of the requirements for establishing service connection on a 
secondary basis.  As it appears that the Veteran has recently 
indicated that his claims for service connection for blurred 
vision and headaches may be secondary to allergic rhinitis, 
the Veteran should be given appropriate VCAA notice of the 
requirements for establishing secondary service connection, 
according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of how to substantiate a 
secondary service connection claim 
under 38 C.F.R. § 3.310.

2.	Obtain all of the Veteran's VA medical 
records that have not already been 
associated with the claims folder.  
Particularly, any treatment records 
from the North May VA clinic in 
Oklahoma City, Oklahoma from March 2008 
to the present should be obtained.  

3.	Schedule the Veteran for an appropriate 
VA examination for his blurred vision 
and headaches.  All appropriate tests 
and studies should be performed and all 
clinical findings reported in detail.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  Additionally, the 
examiner should elicit from the Veteran 
a history of his symptoms relating to 
his claimed blurred vision and 
headaches.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render opinions as to 
whether the Veteran currently has 
blurred vision or headaches.  If so, 
opinions should be provided as to 
whether it is at least as likely as not 
that the Veteran's current blurred 
vision or headaches was incurred in or 
aggravated by his active duty service, 
or was caused or aggravated by his 
service-connected allergic rhinitis.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Schedule the Veteran for an appropriate 
VA examination for his back, bilateral 
knees, bilateral hips, bilateral 
ankles, and bilateral elbows.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
back, bilateral knees, bilateral hips, 
bilateral ankles, and bilateral elbows 
conditions.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render opinion as to 
whether the Veteran currently has a 
condition of the back, bilateral knees, 
bilateral hips, bilateral ankles, or 
bilateral elbows.  The examiner should 
also consider whether the Veteran has 
psoriatic arthritis.  If so, opinions 
should be provided as to whether it is 
at least as likely as not that the 
Veteran's current condition of the 
back, bilateral knees, bilateral hips, 
bilateral ankles, or bilateral elbows, 
or his psoriatic arthritis was incurred 
in or aggravated by his active duty 
service.  If the Veteran is not 
determined to have a diagnosable 
disability of the back, bilateral 
knees, bilateral hips, bilateral 
ankles, bilateral elbows, or psoriatic 
arthritis, the examiner should 
specifically indicate such in the 
report of examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

5.	Schedule the Veteran for an appropriate 
VA examination for his bilateral feet.  
All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the Veteran 
a history of his symptoms relating to 
his claimed bilateral flat foot 
condition.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render opinion as to 
whether the Veteran currently has 
bilateral flat foot or any other 
condition of either foot.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's flat feet condition, 
or any other condition of either foot, 
was incurred in or aggravated by his 
active duty service.  If the Veteran is 
not determined to have a diagnosable 
disability of either foot, the examiner 
should specifically indicate such in 
the report of examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

6.	Schedule the Veteran for an appropriate 
VA examination for his skin condition.  
All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the Veteran 
a history of his symptoms relating to 
his claimed skin condition.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to whether 
the Veteran currently has a skin 
condition.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current skin condition was incurred in 
or aggravated by his active duty 
service.  The examiner should also 
specifically determine whether the 
Veteran has psoriasis and, if so, 
whether it is at least as likely as not 
that the Veteran's psoriasis was 
incurred in or aggravated by his active 
duty service.  If the Veteran is not 
determined to have a diagnosable skin 
condition, the examiner should 
specifically indicate such in the 
report of examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

7.	Schedule the Veteran for an appropriate 
VA examination for his claimed fatigue 
and sluggishness.  All appropriate 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
fatigue and sluggishness.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render opinion as to whether the 
Veteran currently has a fatigue or 
sluggishness condition.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's current fatigue or 
sluggishness condition was incurred in 
or aggravated by his active duty 
service.  If the Veteran is not 
determined to have a diagnosable 
fatigue or sluggishness condition, the 
examiner should specifically indicate 
such in the report of examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

8.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he should 
be provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


